ORDER ADOPTING REPORT & RECOMMENDATION

DAVID L. BUNNING, District Judge.
I. INTRODUCTION
The matter is presently before the Court upon the Order and Report and Recommendation (“R & R”) of the Magistrate Judge (Doc. #50), Defendant’s Motion for Leave to File Third-Party Complaint (Doc. #35), and Plaintiffs Motion for Order for Oral Arguments on Defendant’s Motion for Leave to File Third-Party Complaint (Doc. # 44). In her R & *797R, the Magistrate Judge recommends that the Court deny both motions. Defendant has filed Objections to the R & R (Doc. # 51), and Plaintiff has filed a Response to Defendant’s Objections (Doc. # 52). Thus, the Magistrate Judge’s R & R and Defendant’s Objections are now ripe for the Court’s review.
Upon review, Defendant’s Objections lack merit and will be overruled, Defendant’s Motion for Leave to File Third-Party Complaint (Doc. # 35) and Plaintiffs Motion for Order for Oral Arguments on Defendant’s Motion for Leave to File Third-Party Complaint (Doc. # 44) will be denied, and the R & R will be adopted as the Court’s opinion.
II. FACTUAL AND PROCEDURAL BACKGROUND
The Magistrate Judge set forth the relevant facts and procedural background of this case in her R & R, and the Court restates it in full here:
On March 16, 2010, Plaintiff was injured in a car accident when the taxi in which he was riding collided with a vehicle driven by Tarik Uzmezler. It appears undisputed that Uzmezler caused the accident. Plaintiff alleged that at the time of the accident Uzmezler was driving under the influence of alcohol. (R. 1-1, ¶ 7). Plaintiff settled his claim against Uzmezler.
At the time of the accident Plaintiff was insured by Defendant under a policy of insurance that contained underinsured motorist (UIM) coverage. Plaintiff alleges that, pursuant to Kentucky Revised Statute § 304.39-320, he notified Defendant of the settlement with Uzmezler/State Farm. Defendant allegedly waived its subrogation rights against Uzmezler and consented to the settlement.
On March 14, 2012, Plaintiff filed suit against Defendant in Kenton Circuit Court seeking payment under the UIM provision of his policy for damages he alleges he sustained in excess of the amount he recovered from Uzmezler’s insurance carrier. (R. 1-1). On April 13, 2012, Defendant removed the action to this Court on the jurisdictional basis of diversity of citizenship. (R. 1).
On June 5, 2012, the presiding District Judge entered a scheduling order setting December 17, 2012, as the deadline for Defendant to file a motion to amend pleadings or join additional parties. (R. 17). On December 20, 2012, this Court granted the parties’ joint request to extend their deadline to amend pleadings or join parties until January 7, 2013. (R. 31). On January 7, 2013, Defendant filed a motion for a further extension of time to join parties or amend pleadings, stating it was still awaiting a complete response to its subpoena from the Fort Lauderdale Police Department. (R. 32). Plaintiff objected to any further extension, explaining Defendant has had the police report for more than two years. Further, Plaintiff took note that Defendant waited until December 13, 2012, to issue its subpoena despite the impending deadlines. (R. 33). The Court granted Defendant until January 22, 2013, to move for leave to amend pleadings or join parties, but specifically cautioned that any such motion must contain an appropriate supporting memorandum as to why the proposed amendment and/or joinder is warranted. (R. 34).
On January 22, 2013, Defendant filed the pending Motion for Leave to File Third-Party Complaint, attaching the proposed Third-Party Complaint. (R. 35). In the proposed Third-Party Complaint, Defendant asserts that Uzmezler was employed at Ocean Manor Resort, owned by AFT Management Corp. *798(AFT), and that on the night of the accident, Uzmezler was a patron of the resort’s Tiki Lounge. Defendant alleges that employees of the lounge served alcohol to Uzmezler after he had become noticeably intoxicated and knowing that he was habitually addicted to alcohol, in violation of Florida’s dram shop statute. Thus, Defendant asserts it is entitled to bring a claim for indemnity against AFT and further asserts it is entitled to a jury instruction permitting the jury to apportion fault between AFT and Uzmezler for purposes of determining whether Plaintiff is entitled to UIM benefits. Plaintiff opposes Defendant’s filing of a third-party complaint, arguing Defendant is not entitled to indemnity from AFT nor is it entitled to an apportionment instruction. Moreover, Plaintiff argues that even if Defendant is entitled to' pursue an indemnity claim against AFT, it should- do so in a separate action, as Plaintiff will be prejudiced by permitting such a claim here.
(Doc. # 50, at 796-98).
III. ANALYSIS
A. Standard of Review
Because Defendant’s motion (Doc. # 35) is non-dispositive, the Court reviews the Magistrate’s R & R to determine if any matter properly objected to is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A) (“A judge of the court may reconsider any pretrial matter under this subparagraph (A) where it has been shown that the magistrate judge’s order is clearly erroneous or contrary to law.”); Fed.R.Civ.P. 72(a) (stating that as to non-dis-positive matters, “[t]he district judge in the case must consider timely objections and modify or set aside any part of the order that is clearly erroneous or is contrary to law.”); United States v. Curtis, 237 F.3d 598, 603 (6th Cir.2001) (“A district court shall apply a ‘clearly erroneous or contrary to law standard of review for the ‘nondispositive’ preliminary measures of § 636(b)(1)(A).”).
B. The Magistrate Judge’s ruling that AFT and Uzmezler are not in pari delicto under Kentucky law was not contrary to law
Under Kentucky law, “[apportionment of liability arises “when two or more joint tortfeasors are guilty of concurrent negligence of substantially the same character which converge to cause the plaintiffs damages.’ Such joint tortfeasors are said to be ‘in pari delicto.’ ” Texas Capital Bank, N.A. v. First American Title Ins. Co., No. 3:09-cv-661-H, 2012 WL 443460, at *2 (W.D.Ky. Feb. 10, 2012) (quoting Degener v. Hall Contracting Corp., 27 S.W.3d 775, 778 (Ky.2000)). Apportionment must be distinguished from the separate and distinct concept of indemnity. Indemnity arises in two categories of cases:
(1) [w]here the party claiming indemnity has not been guilty of any fault, except technically, or constructively, as where an innocent master was held to respond for the tort of his servant acting within the scope of his employment; or
(2) where both parties have been in fault, but not in the samé fault, towards the party injured, and the fault of the party from whom indemnity is claimed was the primary and efficient cause of the injury.
Degener, 27 S.W.3d at 780. “Unlike the right to contribution, the right to indemnity is of common law origin and is available to one exposed to liability because of the wrongful act of another with whom he/she is not in pari delicto.” Id. “Indemnity reflects the equitable notion that even where two tortfeasors cause injury to another, in certain circumstances the more *799‘responsible’ or more ‘culpable’ tortfeasor should bear the entire cost of the injury.” Asher, 2007 WL 3046064, at *4 (citation omitted).
In her R & R, the Magistrate Judge determined that AFT and Uzmezler are not to pari delicto under Kentucky common law and therefore Defendant is not entitled to implead AFT under Federal Rule of Civil Procedure 14(a) for apportionment purposes. (Doc. # 50, at 798-801). Specifically, the Magistrate Judge found that AFT and Uzmezler did not commit concurrent acts of substantially the same character since Uzmezler drank to intoxication and then drove his vehicle in reverse, striking the taxi in which Plaintiff was riding and allegedly injuring him, whereas AFT served Uzmezler alcohol earlier in the day. In finding that AFT and Uzmezler are not in pari delicto, the Magistrate Judge relied in part on the following holding from the Kentucky Court of Appeals’ opinion in Jackson v. Tullar:
[Apportionment between the intoxicated tortfeasor and the dram shop is improper because the actions that give rise to liability — directly causing injury and improperly serving alcohol to someone who later causes injury, respectively — do not constitute concurrently negligent acts. Rather, they are separate and independent actions of two fundamentally different characters.
285 S.W.3d 290, 296 (Ky.Ct.App.2007).
In its Objections, Defendant asserts that this holding is no longer good law because it was based on Section 1 of Kentucky’s dram-shop statute, K.R.S. § 413.241, which the Kentucky Court of Appeals subsequently struck down as unconstitutional in Taylor v. King, 345 S.W.3d 237 (Ky. 2010). Section 1 had provided that the “consumption of intoxicating beverages, rather than the serving, furnishing, or sale of such beverages, is the proximate cause of any injury ... inflicted by an intoxicated person upon himself or another person.” K.R.S. § 413.241(1). As correctly summarized by the Magistrate Judge, in Taylor, the Kentucky Court of Appeals held that “ ‘the legislative finding regarding proximate causation in KRS 413.241(1) intrudes upon the fact-finding rqles of the courts, in violation of ... the Kentucky Constitution,’ thus holding the statute unconstitutional to the extent it prevents a fact-finder from determining whether an injury is a foreseeable consequence of the dram shop’s improper sale of alcohol.” (Doc. # 50, at 799) (citing Taylor, 345 S.W.3d at 243-44). Notwithstanding Taylor’s holding, the Magistrate Judge held that Jackson’s in pari delicto holding is still good law because, in her view, it is not based solely on the dram-shop statute, but on Kentucky common law principles of apportionment and comparative fault as well.
Defendant disagrees. It believes that the Jackson in pari delicto holding was based purely on the dram-shop statute, and that the Magistrate Judge erred in relying on it. It posits that in the wake of Taylor, Kentucky common law now controls the issue of whether a drunk driver and a dram shop are in pari delicto. To accurately discern the common law view on this issue, Defendant asserts that the Magistrate Judge should have looked to Grayson Fraternal Order of Eagles, Aerie No. 3738, Inc. v. Claywell, 736 S.W.2d 328 (Ky.1987) and Watts v. K, S & H, a Partnership, 957 S.W.2d 233 (Ky.1998). Those cases, Defendant posits, suggest without holding that under common law the Kentucky Supreme Court would permit apportionment between a drunk driver and a dram shop.
In Grayson, a bartender unlawfully served alcoholic beverages to two patrons, Jacky Bailey and Homer Horton, in the dry territory of Carter County, Kentucky. *800Grayson, 736 S.W.2d at 329. He later forced them to get into Horton’s car and leave the parking lot so that he could close the gate. Id. Either Horton or Bailey then crashed Horton’s car into a police vehicle, killing one officer and injuring another. Id.
On appeal, the Kentucky Supreme Court held that a dram shop could be held liable for breach of a common-law duty of care in serving alcohol to persons already under the influence of alcohol, who then injure a third-party due to their intoxication. Id. at 333-34. Defendant points to a passage from Grayson in which the court stated:
By continuing to supply alcohol to a person who is noticeably impaired when the seller knows or should know from the attendant circumstances that the buyer is likely to exit the establishment behind the wheel of an automobile, the seller is as much a wrongdoer as the buyer, often times more so because at least the seller is a sober contributor to the intoxication process.... The only common sense answer to the victim is common law liability for both.
Grayson, 736 S.W.2d at 332. However, Defendant admits that this passage is merely dicta because the Grayson court only decided that “a claim grounded in dram shop liability state[s] a cause of action,” and did not decide whether the dram shop and drunk driver are in pan delicto. (Doc. # 51, at 12-13). Still, Defendant argues that this passage constitutes persuasive authority of how the Kentucky Supreme Court would decide the in pari delicto issue under the common law, since it was decided prior to the Kentucky Legislature’s enactment of the dram-shop statute.
Defendant also argues that the Magistrate Judge erred in failing to consider the Kentucky Supreme Court’s holding in Watts. In Watts, a minor passenger injured in a collision with a vehicle driven by an intoxicated minor brought a dram shop action against the owners of a liquor store that sold alcohol to the minor friend of the driver, who shared the alcohol with the driver. Id. at 234-35. The jury awarded the victim six million dollars and apportioned the damages 70% against the driver and 30% against the liquor store owners. Id. at 234. The Kentucky Court of Appeals reversed the judgment, for reasons beyond the scope of this Order. The Kentucky Supreme Court then reinstated the judgment, in part because it held that the trial court properly permitted the jury to determine whether the liquor store owners violated their statutory duty not to sell alcohol to minors, and whether “that violation led to a series of events that could have been foreseen.” Id. at 239.
The court reached this holding by applying Kentucky common law because, even though the case was decided' after Kentucky enacted its dram-shop statute, the action had been filed before the effective date of the statute. Id. at 238, n. 1. According to Defendant, “Watts shows that, under the common law, Kentucky courts allow juries to allocate fault between drunk drivers and dram shops because they are concurrent tortfeasors in pari delicto.” (Doc. # 51, at 15). Defendant also considers it significant that the court looked to Grayson “for the standard by which [the] case [was] to be judged.” Id. at 238. Defendant thus posits that Watts is the best indicator of how the Kentucky Supreme Court would resolve the in pari delicto issue under a pure common-law scheme.
The problem with Defendant’s argument is that the Court is not faced with a pure common-law scheme. The Kentucky dram-shop statute is still partially operative. Taylor only struck down Section 1 of the statute, leaving in place the remaining sections, including Section 3. Section 3 *801states that “[t]he intoxicated person shall be primarily liable with respect to injuries suffered by third persons.” K.R.S. § 413.241(3). This Section creates a right of indemnity on behalf of dram shops against intoxicated tortfeasors. DeStock No. 14, Inc. v. Logsdon, 993 S.W.2d 952, 957-58 (Ky.1999). In DeStock, the appellees argued that sections (1) and (3) of the dram-shop statute were inherently inconsistent and thus ambiguous, since section (1) determined the drunk driver’s negligence to be the proximate cause of any victim’s injuries, while section (3) determined the drunk driver to be only primarily liable for those injuries. Id. at 957. The Kentucky Supreme Court held that the two sections could be read in harmony by distinguishing between causation and liability and reading the statute as whole. Id. Thus, even if a dram shop was found to be liable for the injuries inflicted by an intoxicated driver under Sections (1) and (2) , it would be entitled to indemnity from the intoxicated driver under section (3) for any damages it was required to pay to the victim. Id. The court thus made clear that the Legislature’s inclusion of section (3) in the statute “dispelled the suggestion in Grayson that the dram shop and the drunken driver ought to be considered in pari delicto.” Id. In fact, the court held that it did not need to decide “the policy issue of whether the dram shop ought to be deemed in pari delicto with the drunken driver or whether it ought to be only secondarily liable, because that policy issue was decided by the legislature when it enacted K.R.S. 413.241.” Id. at 958.
Because Section 3 is still operative, DeStock is the best indicator of how the Kentucky Supreme Court would view the in pan delicto issue. Under DeStock, the Kentucky Supreme Court would most likely hold that a drunk driver and a dram shop are not in pari delicto, since the driver is primarily liable, and the dram shop is only secondarily liable with a right of indemnification against the driver. Watts is thus inapposite because it was decided solely on the common law, and not on the dram-shop statute. For all of these reasons, Defendant’s objection is therefore overruled.
C. Alternatively, the balance of equities under Federal Rule of Civil Procedure 14(a) weighs against granting the motion
Assuming arguendo that the Kentucky Supreme Court would hold that a drunk driver and a dram shop are in pan delicto, the Court finds that the balance of equities under Federal Rule of Civil Procedure 14(a)(1) weighs against granting the instant motion.
As noted above, Federal Rule of Civil Procedure 14(a)(1) provides that “a defending party may, as third-party plaintiff, serve a summons and complaint on a non-party who is or may be liable to it for all or part of the claim against it.” The defendant/third-party plaintiff must seek leave of court to implead a third-party defendant if more than 14 days have transpired since the defendant/third-party plaintiff filed its answer. Fed.R.Civ.P. 14(a)(1). “The decision of whether to grant a motion for leave to implead is a matter committed to the discretion of the district court, and the exercise of discretion is essentially a process of balancing the prejudices.” Asher v. Unarco Material Handling, Inc., No. 6:06-548-DCR, 2007 WL 3046064, at *4 (E.D.Ky. Oct. 16, 2007) (citing Gen. Elec. Co. v. Irvin, 274 F.2d 175, 178 (6th Cir.1960) (additional citation and internal quotation omitted)). “Competing interests includ[e] the avoiding of duplicative litigation versus ensuring that parties already before the court re*802ceive expeditious adjudication.” Asher, 2007 WL 3046064 at *4 (citation omitted).
The Sixth Circuit has not enumerated the various factors courts may consider in determining whether to grant a motion for impleader under Rule 14(a), other than to hold that the promptness of a Rule 14(a)(1) motion to implead a third-party defendant is “an urgent factor governing the exercise of [the court’s] discretion.” Irvin, 274 F.2d at 178. However, other courts have considered the following factors: (1) the timeliness of the motion; (2) the probability of trial delay; (3) the potential for complication of issues at trial; (4) prejudice to the original plaintiff. Mechin v. Carquest Corp., No. 07-5824(GEB)(ES), 2010 WL 3259808, at *5 (D.N.J. Aug. 17, 2010) (citation omitted); Doland v. Berrios, No. 1:11-CV-1783, 2012 WL 6137489, at *2 (M.D.Pa. Dec. 11, 2012) (citation omitted). Other courts have also considered “whether the moving party deliberately delayed or was derelict in filing the motion.” Capitol Records, Inc. v. City Hall Records, Inc., No. 07 Civ. 6488(LTS)(KNF), 2008 WL 2811481, at *2 (S.D.N.Y. July 18, 2008) (citation omitted); iBasis Global, Inc. v. Diamond Phone Card, Inc., 278 F.R.D. 70, 74 (E.D.N.Y.2011) (citation omitted).
The Magistrate Judge found that the timing of the instant motion weighed against granting it. The Court agrees. Defendant twice moved for and was granted extensions of thfe Court’s deadline for joining additional parties. It then finally filed the instant motion on January 22, 2013, the very last day before expiration of the Court’s extended deadline to add new parties. While Defendant’s motion was thus technically timely, Plaintiffs cause of action had been pending for over ten months by that time. Plaintiff filed its cause of action in state court on March 14, 2012, Defendant filed its Answer in state court on or about April 6, 2012, and Defendant removed to this Court on April 13, 2012. The motion was also filed just nine days before the discovery deadline of January 31, 2013. The Magistrate Judge found that the motion would thus delay discovery and entail further extensions of pre-trial deadlines because it would require additional depositions and other discovery. She noted that the Court was prepared to soon set a dispositive motion deadline. While delay of discovery, without more, is not prejudicial, the Court agrees that it is a factor weighing against the instant motion. Judge Danny Reeves reached a similar conclusion in Asher v. Unarco Material Handling, Inc., No. 6:06-548-DCR, 2007 WL 2463326 at *3 (E.D.Ky. Aug. 28, 2007), where he held that “[although the current requests to join additional parties [under Rule 14(a) ] do not violate the Court’s Scheduling Order, it is clear that granting the parties’ motions would require the parties to retake depositions, delay pre-trial deadlines, and unnecessarily interject new issues into the litigation.” So too here, granting the instant motion would cause unnecessary delay.
The Magistrate Judge also found that adding AFT would unnecessarily complicate this matter. (Id.). The Court agrees. As an initial matter, it is unclear whether the Court would have personal jurisdiction over AFT, and thus the Court would have to resolve that dispute if AFT entered this action. In addition, at this juncture, Plaintiff has already settled with Uzmezler and State Farm for $20,000, and Defendant consented to the settlement and waived its subrogation rights against Uzmezler. This action for underinsured motorist benefits is thus concerned with quantifying the extent of Plaintiffs remaining damages. Adding AFT to this matter would require a jury to decide whether AFT is liable for Plaintiffs injuries, and if so, to allocate *803fault between AFT and Uzmezler. Injecting dram-shop liability issues into this case would add an unnecessary layer of complexity that unduly complicates this relatively straightforward underinsured motorist benefits action. This factor weighs against granting the instant motion.
Moreover, Defendant either knew or should have known of AFT’s role in serving alcohol to Uzmezler for over two years before it filed the instant motion. The Magistrate Judge noted in her R & R that according to Plaintiff, Defendant has had a copy of the police report for more than two years. (Id. at 2). Defendant has not objected to this statement of fact, and it appears to be true based upon the representations in Plaintiffs Response in Opposition to Defendant, Tokio Marine’s Motion for Enlargement of Time to Join Parties or Amend Pleadings (Doc. # 33). In that brief, Plaintiff asserted that Plaintiffs Florida counsel faxed the Fort Lauderdale Police Department’s “Crash Report” from the accident at issue to Defendant on April 7, 2010. (Id. at 3). Plaintiff attached the fax itself, which demonstrates the truth of its assertion. (See Doc. # 33-2). The Crash Report indicates that Uzmezler was taken to the hospital following the accident for a blood draw, which as Plaintiff notes, is an obvious indication that Uzmezler was suspected of drinking. (Id. at 4).
Plaintiff also sent Defendant an “Offense Incident Report” as part of its June 26, 2012 Initial Disclosures. (Doc. # 34-4). The Report makes it abundantly clear that the police suspected Uzmezler of driving while intoxicated. It details how police smelled alcohol on his breath, observed that he slurred his speech, and asked him to submit to a blood draw at the hospital to determine his blood alcohol level. (Id. at 3-4). It also includes Uzmezler’s admission that he had been drinking before the crash. (Id.).
Despite having this information regarding Uzmezler’s drinking, Defendant did not file the instant motion until January 22, 2013. Defendant argues that it did not have sufficient facts to bring a third-party complaint against AFT. until that time because the Fort Lauderdale Police Department had not completely responded to its subpoena. But Defendant waited until December 13, 2012, to issue the subpoena. Defendant has not explained in the instant motion, in any of the briefing, or in its Objections, why it waited so long to investigate AFT’s involvement given its knowledge (constructive, or otherwise) of Uzmezler’s drinking. The Court thus finds that Defendant unduly delayed or was derelict in filing the instant motion, and that this delay weighs against granting it. See Capitol Records, Inc., 2008 WL 2811481, at *2 (whether moving party “deliberately delayed or was derelict in filing the motion” weighs against granting motion to implead); iBasis Global, Inc., 278 F.R.D. at 74 (same); Korex v. Dynamic Air, Inc., 1987 U.S. Dist. LEXIS 15423, at *8-9 (E.D.Mich. April 20, 1987) (denying motion to implead in part because the defendant failed to show good cause for waiting 20 months to add the proposed third-party defendants, despite its long-standing knowledge of those parties’ involvement in the disputed transaction at issue).
Additionally, denying the instant motion would not prejudice Defendant because it would be free to bring an indemnity action against AFT in Florida. - This would not require repetitious discovery because the parties have not yet engaged in discovery regarding dram shop issues or AFT, to the Court’s knowledge. What’s inore, Defendant does not even argue that having to pursue a separate indemnity action would be unduly burdensome. By contrast, adding AFT to this action would delay Plain*804tiffs ability to have this matter adjudicated in a prompt fashion.
IV. CONCLUSION
Accordingly, for the reasons stated herein, IT IS ORDERED as follows:
(1) Defendant’s Objections to the R & R (Doc. # 51) are hereby OVERRULED;
(2) The Order and Report and Recommendation, of the Magistrate Judge (Doc. # 50) is hereby ADOPTED as the Findings of Fact and Conclusions of Law of the Court; and
(3) Defendant’s Motion for -Leave to File Third-Party Complaint (Doc. #35), and Plaintiffs Motion for Order for. Oral Arguments on Defendant’s Motion for Leave to File Third-Party Complaint (Doc. # 44) are hereby DENIED.

ORDER and REPORT AND RECOMMENDATION

CANDACE J. SMITH, United States Magistrate Judge.
This matter is before the Court on Defendant’s Motion for Leave to File Third-Party Complaint (R. 35), and Plaintiffs Motion for Order for Oral Arguments On Defendant’s Motion for Leave to File Third-Party Complaint (R. 44). Both motions have been fully briefed and are now ripe for adjudication. For the reasons stated below, it will be recommended that Defendant’s Motion for Leave to File Third-Party Complaint be denied. Further, because oral argument is not necessary for the adjudication of Defendant’s motion, Plaintiffs Motion for Order for Oral Argument will be denied.
1. Background
On March 16, 2010, Plaintiff was injured in a car accident when the taxi in which he was riding collided with a vehicle driven by Tarik Uzmezler.1 It appears undisputed that Uzmezler caused the accident. Plaintiff alleged that at the time of the accident Uzmezler was driving under the influence of alcohol. (R. 1-1, ¶ 7). Plaintiff settled his claim against Uzmezler.2
At the time of the accident Plaintiff was insured by Defendant under a policy of insurance that contained underinsured motorist (UIM) coverage. Plaintiff alleges that, pursuant to Kentucky Revised Statute § 304.39-320, he notified Defendant of the settlement with Uzmezler/State Farm. Defendant allegedly waived its subrogation rights against Uzmezler and consented to the settlement.
On March 14, 2012, Plaintiff filed suit against Defendant in Kenton Circuit Court seeking payment under the UIM provision of his policy for damages he alleges he sustained in excess of the amount he recovered from Uzmezler’s insurance carrier. (R. 1-1). On April 13, 2012, Defendant removed the action to this Court on the jurisdictional basis of diversity of citizenship. (R. 1).
On June 5, 2012, the presiding District Judge entered a scheduling order setting December 17, 2012, as the deadline for Defendant to file a motion to amend pleadings or join additional parties. (R. 17). On December 20, 2012, this- Court granted the parties’ joint request to extend their deadline to amend pleadings or join parties until January 7, 2013. (R. 31). On Janu*805ary 7, 2013, Defendant filed a motion for a further extension of time to join parties or amend pleadings, stating it was still awaiting a complete response to its subpoena from the Fort Lauderdale Police Department. (R. 32). Plaintiff objected to any further extension, explaining Defendant has had the police report for more than two years. Further, Plaintiff took note that Defendant waited until December 13, 2012, to issue its subpoena despite the impending deadlines. (R. 33). The Court granted Defendant until January 22, 2013, to move for leave to amend pleadings or join parties, but specifically cautioned that any such motion must contain an appropriate supporting memorandum as to why the proposed amendment and/or joinder is warranted. (R. 34).
On January 22, 2013, Defendant filed the pending Motion for Leave to File Third-Party Complaint, attaching the proposed Third-Party Complaint. (R. 35). In the proposed Third-Party Complaint, Defendant asserts that Uzmezler was employed at Ocean Manor Resort, owned by AFT Management Corp. (AFT), and that on the night of the accident, Uzmezler was a patron of the resort’s Tiki Lounge. Defendant alleges that employees of the lounge served alcohol to Uzmezler after he had become noticeably intoxicated and knowing that he was habitually addicted to alcohol, in violation of Florida’s dram shop statute.3 Thus, Defendant asserts it is entitled to bring a claim for indemnity against AFT and further asserts it is entitled to a jury instruction permitting the jury to apportion fault between AFT and Uzmezler for purposes of determining whether Plaintiff is entitled to UIM benefits.
Plaintiff opposes Defendant’s filing of a third-party complaint, arguing Defendant is not entitled to indemnity from AFT nor is it entitled to an apportionment instruction. Moreover, Plaintiff argues that even if Defendant is entitled to pursue an indemnity claim against AFT, it should do so in a separate action, as Plaintiff will be prejudiced by permitting such a claim here.
II. Analysis
It is clear from Defendant’s proposed Third-Party Complaint that it seeks indemnification and an apportionment jury instruction against AFT for its alleged violation of Florida’s dram shop law, which Defendant asserts renders AFT vicariously liable for Plaintiffs damages. (R. 35-3, ¶ 23). Under the facts alleged, Defendant is not be entitled to an apportionment instruction under Kentucky law,4 and it can pursue any claim for indemnity in a separate action, thus precluding any delay or prejudice to Plaintiff.
A court in this district has explained the distinction between apportionment and indemnity under Kentucky law, stating:
*806According to the Kentucky Supreme Court, apportionment applies when two or more tortfeasors are acting in pari delicto, that is, when they “are guilty of concurrent negligence of substantially the same character which converges to cause the plaintiffs’ damages.” Degener [v. Hall Contracting Corp., 27 S.W.3d 775, 778 (Ky.2000)].
“Indemnity, on the other hand, applies where ‘both parties have been in fault, but not in the same fault, towards the party injured, and the fault of the party from whom indemnity is claimed was the primary and efficient cause of the injury.’ ” Johnson v. Uptown Cafe Co., 2005 U.S. Dist. LEXIS 7391, at *3 (W.D.Ky. Feb. 7, 2005) (quoting Degener, 27 S.W.3d at 780)....
The Supreme Court of Kentucky has repeatedly noted that the right to apportionment of liability “has no application to the common law right of a constructively or secondarily liable party to total indemnity from the primarily liable party with whom he/she is not in pan delicto.” Degener, 27 S.W.3d at 780. Accordingly, where it is clear that a plaintiff can only state a claim for indemnity, Section 411.182 is inapplicable.
Asher v. Unarco Material Handling, Inc., No. 6:06-548-DCR, 2007 WL 3046064, at **2-3 (E.D.Ky. Oct. 16, 2007) (footnotes omitted); see also Texas Capital Bank, N.A. v. First American Title Ins. Co., No. 3:09-cv-661-H, 2012 WL 443460, at *2 (W.D.Ky. Feb. 10, 2012) (“apportionment and indemnity are [ ] exclusive of one another”).
Plaintiff argues that Defendant is not entitled to an apportionment instruction because the Kentucky legislature has determined that the consumption of intoxicating beverages — not a dram shop’s conduct of serving or furnishing the beverages — is the proximate cause of any damage inflicted by an intoxicated person, and thus AFT and Uzmezler were not in pari delicto. (R. 38) (citing KRS § 413.241(1)). As Defendant points out, the Kentucky Court of Appeals has held that “the legislative finding regarding proximate causation in KRS 413.241(1) intrudes upon the fact-finding roles of the courts, in violation of ... the Kentucky Constitution,” thus holding the statute unconstitutional to the extent it prevents a fact-finder from determining whether an injury is a foreseeable consequence of the dram shop’s improper sale of alcohol. Taylor v. King, 345 S.W.3d 237, 243-44 (Ky.Ct.App.2010). Nevertheless, the fact that KRS § 413.241(1) may no longer impute proximate cause to the intoxicated person over the dram shop does not mean Defendant here is entitled to an apportionment instruction.
To the contrary, “[apportionment of liability arises ‘when two or more joint tortfeasors are guilty of concurrent negligence of substantially the same character which converge to cause the plaintiffs damages.’ Such joint tortfeasors are said to be ‘in pari delicto.’” Texas Capital, 2012 WL 443460 at *2 (quoting Degener, 27 S.W.3d at 778). “The clear Kentucky precedent allows apportionment of fault only among parties in pari delicto.” Id. at *5.
Jackson v. Tullar, 285 S.W.3d 290 (Ky.Ct.App.2007) is on point. There, while the Kentucky Court of Appeals applied Kentucky’s dram shop statute, KRS § 413.241(1), in determining proximate cause, its in pari delicto analysis was based on the common law rules of apportionment, which are still applicable here. Id. at 296; see also Texas Capital, 2012 WL 443460, at *3 n. 5. The Jackson court held that “apportionment between the intoxicated tortfeasor and the dram shop is *807improper because the actions that give rise to liability — directly causing injury and improperly serving alcohol to someone who later causes injury, respectively — do not constitute concurrently negligent acts'. Rather, they are separate and independent actions of two fundamentally different characters.”
Defendant cites to Kentucky Farm Bureau Mutual Insurance Co. v. Ryan, 177 S.W.3d 797 (Ky.2005) in support of its argument that it is entitled to an apportionment instruction, possibly even without asserting a claim against AFT. Ryan is an underinsured motorist case in which the UIM carrier was permitted to file a third-party complaint against an unknown motorcyclist who it claimed caused, at least in part, the accident. Ryan, 177 S.W.3d at 799. The court held that while KRS § 411.182 by its express terms applies only to tort actions, Kentucky’s common law concepts of comparative fault applied to the UIM case to permit an instruction for an apportionment of fault among negligent parties, assuming the evidence supported such an instruction. Id. at 803-04. The apportionment instruction, however, was between two drivers who allegedly caused the accident — the defendant who was driving the car that hit plaintiffs’ decedents and the unknown motorcyclist who allegedly veered in front of defendant. Thus, while not discussed in the case, the two drivers were in pari delicto as their alleged negligence was of substantially the same character — negligent driving — which converged to cause plaintiffs’ injuries. Defendant’s citation to other cases permitting apportionment between tortfeasors acting in pari delicto are not on point with the case at bar since AFT and Uzmezler were not acting in pari delicto.
Texas Capital also supports a finding that an apportionment instruction is not available to Defendant in this case.5 Specifically, the Texas Capital court held that an apportionment instruction was not warranted under Kentucky law because the wrongdoers were not acting in pari delicto. There, the plaintiff filed suit against First American Title Insurance for the loss of $1.9 million it had wired to First American for the purposé of residential closings. First American wrongfully transferred the money to Ms. Phouthavong, an officer at a residential mortgage loan company, after Phouthavong fraudulently told First American that Texas Capital wired the money by mistake and that First American should transfer the money to another account. First American filed a third-party complaint- against Phouthavong for an allocation of fault, which the court struck after finding there was no cause of action for apportionment. The court went on to explain that “[t]he Kentucky precedent allows apportionment of fault only among parties in pari delicto.” Id. at *5. The court concluded that First American and Phouthavong were not in pari delicto because while both were allegedly at fault, it was not the same fault. The court explained that First American’s alleged fault was in releasing Texas Capital’s money to Phouthavong without- permission, while *808Phouthavong’s fault was in pursuing the fraudulent scheme. Since First American and Phouthavong were not acting in pari delicto, the court held that an apportionment instruction was not appropriate. Id. at *6.
Similarly, Uzmezler’s and AFT’s alleged wrongful-conduct are not of the same character. Uzmezler’s liability is based on his alleged conduct of driving a vehicle backwards on the wrong side of the road under the influence of alcohol, thus causing the car accident. AFT’s alleged liability is based on its serving Uzmezler alcoholic beverages before the accident. The alleged fault of Uzmezler and AFT are not of the same character; they are not inpari delicto and apportionment has no application. See id., at *5; Asher, 2007 WL 3046064, at *4 (citing Degener, 27 S.W.3d at 780).
The question then. becomes whether a claim for indemnity is proper. The Court need not address this issue, however, because as Defendant concedes in its Reply “the issue is a matter between [Defendant] and AFT,” which “claim could be — and probably should be — determined by the Court post-verdict.” (R. 42, at 9). The Defendant further admits that the “primary reason that [it] seeks to implead AFT is for an allocation-of-fault jury instruction as to AFT in compliance with Kentucky’s active-assertion rule.” (Id.). As explained above, Defendant is not entitled to an apportionment instruction, and thus the purpose of the motion is not furthered by proceeding against AFT on any potential claim for indemnity.
Moreover, permitting Defendant to implead AFT at this.point in the litigation would unduly prejudice Plaintiff. This matter has been pending in this Court for almost a year, and Defendant filed its Answer in the state court action on or about April 6, 2012. (R. 1-2). A review of the docket evidences that the parties have been active in pursuing discovery and preparing the case toward final adjudication. Although the pending motion was filed on the final day of the requested extension and thus did not violate the Court’s case schedule, granting the motion would require additional depositions, discovery, and further extensions of pretrial deadlines. This matter is in the “home stretch,” with a dispositive motion deadline to be set soon after the Rule 35 examination is complete (See R. 49). It is clear that allowing Defendant to implead AFT at this point in the litigation would unnecessarily complicate the case and cause further delays in this matter. Defendant can proceed against AFT in a separate action if it so chooses.
III. Conclusion
The Court being otherwise sufficiently advised,
IT IS ORDERED that Plaintiffs Motion for Order for Oral Arguments on Defendant’s Motion for Leave to File Third Party Complaint (R. 44) is hereby denied.
IT IS RECOMMENDED that Defendant’s Motion for Leave to File Third-Party Complaint (R. 35) be denied.
Particularized objections to this Report and Recommendation must be filed with the Clerk of Court within 14 days of the date of service or further appeal is waived. Fed.R.Civ.P. 72(b)(2); Thomas v. Arn, 728 F.2d 813 (6th Cir.1984), aff'd, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). A general objection that does not “specify the issues of contention” is not sufficient to satisfy the requirement of a written and specific objection. Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995) (citing Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 508-09 (6th Cir.1991)). Poorly drafted objections, general objec*809tions, or objections that require a judge’s interpretation should be afforded no effect and are insufficient to preserve the right of appeal. Howard, 932 F.2d at 509. A party may respond to another’s objections within 14 days of being served with those objections. Fed.R.Civ.P. 72(b)(2).

. While Plaintiff's Complaint identifies the underlying tortfeasor as Mr. Uzmevler, both parties’ briefs, the tendered Third-Party Complaint, and Plaintiff's initial disclosures identify him as Mr. Uzmezler. The latter is assumed to be the correct spelling.


. Plaintiff’s Complaint explains that State Farm Insurance provided liability insurance coverage for Uzmezler and divided the $300,000 per accident policy limit among several persons injured in the accident. State Farm tendered $20,000 to Plaintiff.


. Florida Statute § 768.125 provides in relevant part: "A person who sells or furnishes alcoholic beverages to a person of lawful drinking age shall not thereby become liable for injury or damage caused by or resulting from the intoxication of such person, except ... who knowingly serves a person habitually addicted to the use of any or all alcoholic beverages may become liable for injury or damages caused by or resulting from the intoxication of such ... person. Fla. Stat. § 768.125.


. The parties' reliance on KRS § 411.182 is misplaced, as it applies only to tort actions. Kentucky Farm Bureau Mut. Ins. Co. v. Ryan, 177 S.W.3d 797, 800-01 (Ky.2005). However, KRS § 411.182 is a codification of Kentucky’s common law "evolution of the procedure for determining the respective liabilities of joint tortfeasors.” Asher v. Unarco Material Handling, Inc., No. 6:06-548-DCR, 2007 WL 3046064, *2 (E.D.Ky. Oct. 16, 2007). The Court will consider the parties’ arguments in light of the common law.


. Defendant misreads the holding of Texas Capital, stating “the court later dismissed the third-party claim but noted that, by filing the claim, ‘the defendant had preserved its right to an apportionment instruction at trial.’ ” (R. 42, at 4). The Court did not so hold. Instead, the Court noted that while it had previously allowed - such an instruction against a dismissed third-party defendant, citing ISP Chemicals, LLC v. Dutchland, Inc., 771 F.Supp.2d 747, 752 (W.D.Ky.2011), because it found apportionment did not apply here, it- was expressing no opinion as to whether dismissal of the third-party complaint for apportionment bars an apportionment instruction. Texas Capital, 2012 WL 443460, at *2 n. 3.